By the Court.

Warner, J.
delivering the Opinion.
Three grounds of error have been assigned to the judgment of the Court below.
The answer to the first ground taken is, that the defendant was not indicted for counterfeiting the current coin of the United States, and, therefore, the question of jurisdiction by the State Courts to punish for counterfeiting such coin, is not made by the record.
The second ground of error alleged is, to the first count in the indictment, which the record shows, the Court below ordered to be stricken out, The Court below sustained the defendant’s objection to the first count in the indictment, and we do not suppose he now considers himself aggrieved by a decision of the Court below in his own favor.
[1.] The third ground of error is, that it is not alleged in the second count of the indictment, to whom said silver coin was tendered, nor what kind of silver coin it was, whether a foreign coin or a coin of the United States, nor is it stated that said silver coin was of the likeness or similitude of any silver coin that was passing or in circulation within this State. The second section of the seventh division of the Penal Code declares, that “ If any person shall falsely and fraudulently make, forge or counterfeit, or be concerned in the false and fraudulent making, forging and counterfeiting of any gold, silver or copper coin which now is, or shall be passing or in circulation within this State, or shall falsely and fraudulently make, or be concerned in *506the false and fraudulent malting, of any base coin, of the likeness or similitude of any gold, silver or copper coin which now is or shall be passing or in circulation within this State ; or shall falsely and fraudulenily utter, publish, pay, or tender in payment, any such counterfeit and forged coin of gold, silver or copper, or any base coin, kno wing the same to he forged, or counterfeited, or base, or shall aid or abet, counsel or command, the perpetration of either of the said crimes, such person, on conviction, shall be punished by imprisonment in the Penitentiary,” &c. Prince, 635. By the foregoing section of the Code, it is made an offence to utter any base coin, knpwing the same to be forged or counterfeited or base.
The second countin the indictment charges the defendant with, the offeuce of falsely and fraudulently uttering a counterfeit and forged coin, knowing the same to be counterfeit and forged. One objection is, that it is not alleged in the indictment, to whom the coin was tendered by the defendant. The answer to that objection is, that the defendant is not indicted for tendering in payment a counterfeit, forged or base coin. The defendant is indicted for uttering a counterfeit, forged andbase coin, and there is no objection made, that the person to whom he so uttered it is not stated in the indictment.
It is also objected, that it is not alleged in the indictment, what kind of silver coin it was that the defendant uttered, whether a foreign coin, or a coin of the United States ; nor is it alleged that the silver coin was of the similitude of any silver coin that was passing or in circulation within this State.
The defendant is charged in the indictment, with having falsely and fraudulently uttered one piece of base and counterfeit money, made and counterfeited to the likeness and similitude of legal and current silver coin called a dollar, knowing the same to be counterfeit.
The Statute makes it an offence to forge or counterfeit any silver coin which shall he passing or in circulation- within this State, and also falsely and fraudulently to utter the same, knowing it to be forged or counterfeited. It is an offence within the Statute to utter any forged or counterfeit silver dollar, legally current, whether a foreign or American coin. The defendant is charged with falsely and fraudulently uttering a counterfeit and forged coin, of the likeness and similitude of a legal and current silver coin called *507a dollar, knowing the same to be counterfeit. The first section of the I4lh division of the Penal Code declares, that “ Every indictment or accusation of the Grand Jury, shall be deemed sufficiently technical and correct, which states the offence in the terms and language of this Code, or so plainly that the nature of the of-fence charged may be easily understood by the Jury.” Prince, 658. We think the Jury had no difficulty in understanding that the counterfeit dollar which the defendant was charged in the indictment with having uttered, was of the likeness and similitude of the silver dollar, made current by the law of Congress in this State, inasmuch as the indictment alleges, that the counterfeit coin was made and counterfeited to the likeness and similitude of a legal and current silver coin called a dollar. In our judgment, the objections to the second count in the indictment, as stated in the record, were properly overruled by the Court below.
Let the judgment be affirmed.